WELLS, Judge.
Although respondent sets forth several assignments of error for our review, there is only one dispositive question before us: whether a disbarment order is valid where the judge who issued the show cause order had no assignment to the county where the ordered hearing was to be held. We hold it is not.
Our Court squarely addressed the question of a court’s limited authority to issue an order in the absence of a commission in Delk I:
[Judgments and orders substantially affecting the rights of parties to a cause pending in the Superior Court at a term must be made in the county and at the term when and where the question is presented, and our decisions on the subject are to the effect that, except by agreement of the parties or by reason of some express provision of law, they cannot be entered otherwise, and assuredly not in another district and without notice to the parties interested.
Delk, 103 N.C. App. 659, 406 S.E.2d 601 (1991) (Emphasis added.) Our Court also held that where there was no commission by assignment at the time the order was entered, the court is without jurisdiction to enter the order.
The same jurisdictional flaws present in Delk I are also present in the instant case. Here, Judge Downs issued an order to show *313cause on 28 October 1991 for and in Graham County Superior Court. At that time, Judge Downs was not assigned to Graham County but was in fact assigned to Mecklenburg County. He was not assigned to Graham County until 29 October 1991, and that commission did not empower him to act until 2 December 1991. Following our Court’s mandate in Delk I, we find that because Judge Downs had no assignment for Graham County, he had no jurisdiction or authority to issue the show cause order on 28 October 1991, and that order is therefore a nullity.
Judge Downs could not correct the improper order by directing that the 28 October order “remain in effect” where that order was void, ab initio. Furthermore, Judge Downs’ attempt on 7 December 1991 to issue a third show cause order for Graham County was also invalid because it was issued from another county.
[I]t is the uniform holding in this jurisdiction that, except by consent, or unless authorized by statute, a judge of the Superior Court, even in his own district, has no authority to hear a cause or to make an order substantially affecting the rights of the parties, outside the county in which the action is pending.
Shepard v. Leonard, 223 N.C. 110, 25 S.E.2d 445 (1943) (Emphasis added.) See also State v. Boone, 310 N.C. 284, 311 S.E.2d 552 (1984).
Judge Downs signed the 7 December show cause order in another county without the consent of respondent. The superior court never obtained jurisdiction over respondent because it had no authority to issue the show cause order out of county. Because the show cause orders issued by Judge Downs were void, the order of disbarment entered pursuant to those orders is also void. See Delk, supra. Accordingly, we vacate the order by the superior court disbarring the respondent. We need not address respondent’s additional assignments of error.
Vacated.
Judges GREENE and WYNN concur.